Exhibit 10.39

LOGO [g53863g74x86.jpg]          LOGO [g53863g23b13.jpg]

CONSORTIUM AGREEMENT

Relating to Anti-Symbiotic Treatment of Filariasis Consortium

(A-WOL)

Business Office/AWOL Office,

Liverpool School of Tropical Medicine

Pembroke Place

Liverpool L3 5QA

United Kingdom



--------------------------------------------------------------------------------

CONTENTS

 

SECTION

  

HEADING

   PAGE 1    DEFINITIONS AND INTERPRETATION    4 2    THE PARTIES’ GENERAL
PERFORMANCE OBLIGATIONS    8 3    FINANCIAL PROVISIONS, INDEMNIFICATION AND
LIABILITY    9 4    REPORTING AND RECORDS    12 5    IPR    12 6    SCRUTINY
BEFORE PUBLICATION    15 7    FORCE MAJEURE    16 8    GRANT ANNOUNCEMENTS AND
PUBLIC REPORTS    17 9    TERMINATION    17 10    CONSEQUENCES OF TERMINATION   
18 11    CONFIDENTIALITY    19 12    GENERAL    21 SCHEDULE 1    AWARD AGREEMENT
   23 SCHEDULE 2    GLOBAL ACCESS PLAN FOR A-WOL    33 SCHEDULE 3    GLOBAL
ACCESS STRATEGY    39 SCHEDULE 4    ACCESSION AGREEMENT    41 SCHEDULE 5   
A-WOL MANAGEMENT    43 APPENDIX 1    EXECUTIVE SUMMARY OF PROPOSAL DOCUMENT   
48



--------------------------------------------------------------------------------

THIS AGREEMENT is made the 8th October 2008

BETWEEN:

 

(1) Liverpool School of Tropical Medicine a company limited by guarantee and
incorporated in England and Wales (No. 83405) and being a registered charity
(No: 222655) whose registered office is situated at Pembroke Place, Liverpool,
L3 5QA, United Kingdom (“LSTM”);

 

(2) Institute for Medical Microbiology, Immunology and Parasitology, University
of Bonn, Sigmund-Freud-Str. 25, D-53105 Bonn, Germany;

 

(3) Tropical Parasitic Diseases Unit, Northwick Park Institute for Medical
Research, Watford Road, Harrow, Middlesex HA1 3UJ, UK/ Gambia;

 

(4) TRS LABS, 295 Research Dr, Athens, GA, 30605-2739 USA;

 

(5)

CombinatoRx, Inc., 245 First St. 16th Floor, Cambridge, MA 02142, U.S.A; and

 

(6) New England Biolabs, 240 County Road, Ipswich, MA 01938-2723, USA.

BACKGROUND:

 

(A) LSTM and The Foundation (as defined below) have entered into the Award
Agreement (as defined below) pursuant to which The Foundation has agreed to
award the Grant (as defined below) to LSTM.

 

(B) LSTM has agreed to manage the organisation, development and delivery of the
Project and through a Consortium Agreement and Global Access Plan between the
parties.

 

(C) LSTM will distribute the funds in accordance with the terms of this
Agreement in order to allow the parties to work on the Project.

 

(D) The parties have agreed to collaborate with each other in accordance with
the terms and conditions of this Agreement.

 

(E) The parties acknowledge that the Foundation provided funding under the Grant
on the condition that the activities associated with the Project (including the
managing of technologies and related patents arising out of the Project) are
conducted in a manner that is consistent with the Award Agreement and the Global
Access Plan (as defined below), and in furtherance of the Project’s scientific
objectives as well as the Charitable Objectives (as defined below).

 

Page 3



--------------------------------------------------------------------------------

THE PARTIES AGREE AS FOLLOWS:

 

1 DEFINITIONS AND INTERPRETATION

 

  1.1 In this Agreement, unless the context otherwise requires the following
words shall have the following meanings:-

“Accession Agreement” means the agreement to be signed by any new party to the
A-WOL consortium in the agreed form as set out in Schedule 4 of this Agreement;

“Affiliate” means any company which is a subsidiary or holding company of any of
the Parties or any subsidiary of such holding company from time to time and
subsidiary and holding company shall have the meanings set out in section 736 of
the Companies Act 1985 as amended from time to time or such other organisation
that has a corporate connection in terms of being part of the same group
structure with any one of the Parties;

“Award Agreement” means the agreement entered into between LSTM and The
Foundation in respect of the Project, a copy of which is annexed hereto in
Schedule 1;

“A-WOL Management Committee” means the committee made up of the representatives
of A-WOL and managed in accordance with Schedule 5;

“Background IPR” means any and all IPR in existence and already belonging to a
party which receive or benefit from the Grant;

“best judgment” means that degree of skill, diligence, prudence and foresight
which as at the relevant time, would reasonably and ordinarily be expected from
a skilled experienced and reputable manufacturer and supplier of pharmaceuticals
using the best techniques and practices for any given process, seeking in good
faith to comply with its contractual obligations, and complying with all
applicable laws and the Charitable Objectives;

“Charitable Objectives” means the charitable goals, principles and objectives of
the Project which are (i) the prompt and broad dissemination of new scientific
information to the scientific community (subject to a limited delay to seek IPR
protection if such protection would best facilitate the achievement of the
Project’s charitable goals) and (ii) to ensure that innovations

 

Page 4



--------------------------------------------------------------------------------

and related rights are managed in a manner that furthers the objectives of
enabling the subsequent accessibility of the developed products and health
solutions (with respect to cost, quantity and applicability) by the people most
in need within the developing countries of the world;

“Commercial Field” means any worldwide commercial exploitation of the Foreground
IPR and/or the Background IPR by the Exploiting Party excluding the treatment
and/or control of filariasis in humans.

“Complete Project Specification” means the specification for each relevant phase
of the Project;

“Confidential Information” means, subject to the exceptions referred to in
clause 11.2, any information or materials of a scientific, technical or
financial nature which relates to the business, research, products, technology,
IPR, operations, customers, business partners or finances of a party or The
Foundation and any other information which if disclosed to a third party could
adversely affect the other party or The Foundation and which in each case is
either clearly identified as being confidential and/or proprietary at the time
of disclosure or which by virtue of its content and nature reasonably ought to
be assumed as being confidential and/or proprietary;

“Disease Endemic Countries” means the countries where filariasis and
onchooceriasis are endemic or were previously endemic;

“Effective Date” means 1 January 2008;

“Expiry Date” means the expiry of this Agreement as set out in clause 2.2;

“Exploiting Party” means the commercial industry party or parties, or other
organisations who are identified and appointed by A-WOL for the international
registration, manufacture, supply, distribution and sale of the Product in
accordance with the Global Access Plan and the Charitable Objectives;

 

Page 5



--------------------------------------------------------------------------------

“Foreground IPR” means any and all discoveries, inventions, improvements,
materials, designs, works of authorship, databases and IPR created by a party in
the course of the Project excluding Background IPR;

“Global Access Plan” means the plan for achieving the Charitable Objectives as
set out in Schedule 2;

“Global Access Strategy” means the strategy for achieving the Charitable
Objectives agreed between the parties as set out in Schedule 3;

“Grant” means the project support grant awarded by The Foundation pursuant to
the Award Agreement to support the Project;

“IPR” means any and all intellectual property rights including without
limitation, copyright, software, moral rights, rights in data and database
rights and other protectable lists of information, rights in confidential
information, trade secrets, inventions, patents, know-how, trade marks and
design rights, technical information, research and results howsoever arising
anywhere in the world (whether registered or unregistered and including any
applications for the protection or registration of these rights) throughout the
full term thereof and all renewals, reversions and extensions thereof whether
now known or future;

“Parties” shall collectively mean each of the parties to this Agreement as
applicable including any additional A-WOL members who sign up to this Agreement
by way of a formal Accession Agreement in accordance with clause 2.8 and “party”
shall mean any one of them as applicable;

“Product” means the end-product being a drug or drug regimen which fulfils the
Global Access Plan and which is the outcome of the Project and manufactured and
supplied by the Exploiting Party;

“Project” means the project entitled ‘Anti-symbiotic treatment of filariasis’ as
referred to in the Award Agreement and described in more detail in the Proposal;

“Project Agreement” means the relevant and applicable agreement covering the
detail of the relevant and applicable phase of the Project and detailing the
Project, the Project Research and deliverables;

 

Page 6



--------------------------------------------------------------------------------

“Project Research” shall mean any research or activities funded, whether
directly or indirectly, in whole or in part by the Grant;

“Proposal” means the proposal document submitted by LSTM to The Foundation in
respect of the Project dated 13 April 2006, a copy of the Executive Summary of
which is annexed hereto in Appendix 1

“Senior Executive Officer” means the holder of the Grant, who is responsible to
the Foundation (and who is for the time being Professor Mark Taylor, Professor
of Parasitology at the Liverpool School of Tropical Medicine) or his successor

“The Foundation” means the Bill & Melinda Gates Foundation;

“Working Days” means any day which is not a Saturday, a Sunday or a bank or
public holiday in England.

 

  1.2 This Agreement shall be binding on all its successors and assigns.

 

  1.3 Any reference to any statute or statutory provision shall, unless the
context otherwise requires, be construed as a reference to that statute or
provision as from time to time amended, consolidated, modified, extended,
re-enacted or replaced.

 

  1.4 The headings in this Agreement have been inserted for convenience only.
They do not form part of this Agreement and do not affect its interpretation or
construction.

 

  1.5 Unless the context requires otherwise, words denoting the singular shall
include the plural and vice versa and words denoting any one gender shall
include all genders and words denoting persons shall include individuals, bodies
corporate, unincorporated associations and partnerships.

 

  1.6 Any lists or examples following the word including shall be interpreted
without limitation to the generality of the preceding words.

 

  1.7 A Clause or Schedule is a reference to clause or schedule to this
Agreement and the Schedules are to form part of the Agreement and shall be
interpreted and construed as though they were set out in this Agreement.

 

  1.8 In the event of a conflict between the terms of the main body of this
Agreement and the terms of the Schedules, the terms of the main body of this
Agreement shall prevail.

 

Page 7



--------------------------------------------------------------------------------

2 THE PARTIES’ GENERAL PERFORMANCE OBLIGATIONS

 

  2.1 This Agreement shall commence on the date set out above and shall continue
until the Expiry Date, unless and until terminated in accordance with clause 9.

 

  2.2 The Project is to be performed in a number of discrete stages detailed
under the relevant Project Agreements. If, as at the date of delivery of the
final deliverable specified in the latest relevant and applicable Project
Agreement, the parties have not agreed the next Project Agreement then this
Agreement shall nevertheless continue in full force and effect whilst the
parties continue good faith negotiations regarding the requirements for the next
stage of the Project, unless or until the parties have failed to commence such
negotiations within six (6) months of the expiry of the latest relevant and
applicable Project Agreement.

 

  2.3 The parties each agree that they shall organise, develop and deliver the
Project and conduct the Project Research in accordance with this Agreement, the
Global Access Plan (schedule 2) and Global Access Strategy (schedule 3) and all
other applicable terms of reference and documents referred to herein and all
applicable provisions of the Award Agreement (schedule 1). The parties further
agree that they shall ensure that all their activities under this Agreement will
be conducted with respect to the Project (including the management and
availability of technologies) will be performed in a manner that is consistent
with the terms of all such documents and in furtherance of the Charitable
Objectives.

 

  2.4 Each party warrants and represents that:

 

  2.4.1 it has all the necessary rights, powers and authority to enter into this
Agreement, to perform its obligations hereunder and to grant all rights which
are granted by it under and pursuant to this Agreement; and

 

  2.4.2 it will fulfil its obligations under the Project and Project Agreement
using its best judgment.

 

  2.5 LSTM will make payments to the parties according to the actual costs which
they wholly, properly and reasonably incur in respect of the Project in
accordance with and subject to the approved budgets contained in the Project
Agreements with the parties. The parties shall provide documentary evidence and
full transparency of all costs incurred in respect of the Project.

 

Page 8



--------------------------------------------------------------------------------

  2.6 This Agreement should be read alongside and construed in accordance with
the Global Access Strategy and Global Access Plan which govern the criteria on
which the Research Project was awarded to LSTM by The Foundation and which must
be reflected in the undertaking of the Project. The Global Access Plan is
binding between the parties.

 

  2.7 Each of the parties (“first party”) shall work together in the spirit of
co-operation and good faith in relation to the Project and each of the parties
acknowledges that the other parties will be relying upon the first party’s
skill, expertise and experience in the performance of the Project Research and
Project Agreements and also upon the accuracy of all representations or
statements made and advice given by the first party in connection with this
Agreement and the performance of the Project Research and Research Agreement.

 

  2.8 The actions of the parties under this Agreement will be governed in
accordance with schedule 5 of this Agreement.

 

  2.9 This Agreement is structured so that new parties can become members of
A-WOL by signature of the Accession Agreement. All the parties to this Agreement
hereby agree that LSTM may sign the Accession Agreement for and on behalf of and
as a representative of all the other parties collectively.

 

3 FINANCIAL PROVISIONS, INDEMNIFICATION AND LIABILITY

 

  3.1 The Grant and interest earnings thereon will be used by the parties solely
for the purposes of the Project and may not be expended, lent, borrowed
(inter-fund), pledged or transferred for reasons unassociated with the Project
nor used for domestic or international lobbying.

 

  3.2 Each party must deposit Grant payments received by it from LSTM in a
separate interest-bearing account.

 

Page 9



--------------------------------------------------------------------------------

  3.3 Subject to clause 3.7, the Grant shall be managed and distributed by LSTM
amongst the parties in such amounts and at such times in accordance with the
Award Agreement including the budgets contained therein and the relevant Project
Agreement and subject to any deductions required to take into account previous
overpayments which may have been made and are identified in any reconciliation
of actual expenditure against budgeted expenditure in respect of the Grant.
Unless LSTM has agreed otherwise in writing, such payments will be made
quarterly in advance.

 

  3.4 Grant payments by LSTM shall be made in US Dollars (US$) unless a party
requests and LSTM agrees otherwise in which case subject to clause 3.6 below,
LSTM shall make the Grant payments having exchanged the Grant payment into the
alternative currency by such means as LSTM shall reasonably determine.

 

  3.5 Grant payments by LSTM shall be made by direct credit transfer to the
respective parties’ bank accounts, details of which they shall provide to LSTM
in advance. The parties shall provide LSTM appropriate invoices in respect of
each such Grant payment in accordance with LSTM’s instructions and the Project
Agreement.

 

  3.6 LSTM may deduct and withhold from Grant payments the costs associated with
such transfers and any other sums which LSTM is required by applicable law to
deduct or withhold and the recipient parties shall bear the entire risk
associated with any fluctuations in foreign exchange rates.

 

  3.7 LSTM shall have no liability whatsoever or howsoever arising to transfer
any Grant payments if such payments are not received by it from The Foundation
for any reason including as a result of any failure by any of the parties to
provide the necessary deliverables or reports.

 

  3.8 Except for any Grant payments which may be due to it pursuant to this
Agreement, each party shall bear all of its own costs, expenses, risks and
liabilities in connection with the negotiation, preparation and execution of
this Agreement.

 

Page 10



--------------------------------------------------------------------------------

  3.9 Each party shall immediately upon receiving written notice from LSTM
refund to LSTM any sums received by it from LSTM pursuant to this Agreement
and/or the relevant Project Agreement which are in excess of any costs wholly,
properly and reasonably incurred by that party in relation to Project Research
in compliance with clause 2.3 prior to the date of its receipt of such written
notice and in respect of which that party has complied with any requests made by
LSTM related to such costs if and to the extent that The Foundation requires
LSTM to refund such sums to The Foundation or to procure such refund from the
applicable party or parties for any reason. Such refund may include any portion
of the Grant funds unexpended or uncommitted at the end of any applicable Grant
period or upon termination of this Agreement or the applicable party’s
participation in this Agreement. When giving any such notice to any of the
parties, LSTM shall provide reasonable evidence of any such requirements of The
Foundation.

 

  3.10  Each party agrees that LSTM shall have no liability whatsoever or
howsoever arising for or in respect of any refunds by the parties which may be
required in accordance with this Agreement and by The Foundation.

 

  3.11  Each party agrees to indemnify and keep indemnified, defend and hold
LSTM harmless, to the fullest extent permitted by applicable law, from and
against any and all liability, loss, damages, costs or expenses (including
reasonable legal fees and disbursements) incurred by LSTM as a result of any
claims (including claims for injury or damages) or demands brought or made
against LSTM by The Foundation (including pursuant to any indemnification
provisions contained in the Award Agreement) or any third parties arising out of
or resulting from any acts or omissions of that party or of any of its officers,
agents, representatives, employees, contractors or sub-contractors. In no event
shall LSTM have any liability whatsoever or howsoever arising to any party at
any time in excess of amount of that party’s allocation of the Grant which is
due and payable to that party from LSTM in accordance with this Agreement or the
relevant Project Agreement on or before that time.

 

Page 11



--------------------------------------------------------------------------------

  3.12 Each party must maintain at its own expense throughout the duration of
this Agreement either appropriate insurance policies with companies of good
repute as required by its institution or governing body (if applicable) or
appropriate self insurance if permitted by its institution or governing body (if
applicable) which, in each case, must cover such party’s potential liabilities
under this Agreement and/or the Project Agreement and professional, public and
employer’s liability risks. Each party must give any other party evidence of
those insurance policies or such self insurance if such other party asks.

 

  3.13 The parties shall indemnify each of the other parties in accordance with
clause 5.15.

 

4 REPORTING AND RECORDS

 

  4.1 Each party shall provide LSTM with all the deliverables, accounts,
information and reports referred to in this Agreement under schedule 5 and/or
the Award Agreement and as LSTM may require in order to perform its duties under
the Award Agreement (including in relation to the supply to The Foundation of
reports relating to finances, the reconciliation of actual expenditure against
budgeted expenditure in respect of the Grant and the creation, protection and
exploitation of Foreground IPR and also work plans) and as LSTM or The
Foundation may otherwise reasonably require in connection with the Project and
Project Research. All such deliverables, accounts, information and reports must
be provided in accordance with such format and such timescales (which may be
after, as well as during, the term of this Agreement) as may be specified in
this Agreement or the Award Agreement or the relevant and applicable Project
Agreement or as may be otherwise reasonably required by LSTM or specified by The
Foundation in advance.

 

5 IPR

Background IPR

 

  5.1 All Background IPR shall remain solely the property of the party which
first submitted or disclosed to the other parties such Background IPR.

 

  5.2 The parties will provide each other at start of the Project, and will
subsequently maintain a complete list of any Background IPR that is used in, or
of relevance to the Project.

 

Page 12



--------------------------------------------------------------------------------

  5.3 Each of the parties hereby grants to each of the other parties a
perpetual, irrevocable, royalty-free, non-exclusive, worldwide licence to use
all Background IPR for the purposes of the Project Research, the Project and the
Charitable Objectives.

 

  5.4 Each of the parties hereby grants to LSTM a perpetual, irrevocable,
royalty-free, non-exclusive, worldwide licence to use all the Background IPR for
the purposes of using and exploiting (in accordance with the Global Access Plan)
the Foreground IPR.

Foreground IPR

 

  5.5 Any and all Foreground IPR shall vest solely in LSTM. LSTM hereby grants
to each of the parties a royalty-free non-exclusive worldwide licence to use all
the Foreground IPR for the purposes of the Project Research.

 

  5.6 Each party agrees that it shall not without the prior written consent of
the other parties and the A-WOL Management Committee:

 

  5.6.1 use Foreground IPR for any purpose unrelated to the Project; nor

 

  5.6.2 do anything in respect of the Foreground IPR which is not in accordance
with this Agreement, the applicable Project Agreement and/or the Proposal.

 

  5.7 The creation, development, ownership, reporting, disclosure, protection
(including registration), management, commercialisation, exploitation and
enforcement of all Foreground IPR and the rights, obligations and
responsibilities (including in relation to costs) of the applicable parties and
third party partners will be undertaken by LSTM in compliance with the Global
Access Plan and (unless otherwise agreed) will reflect the applicable parties’
and third party partners’ respective inputs and contributions towards the
creation thereof and, in each case, must be consistent with the Charitable
Objectives.

 

  5.8 If any Foreground IPR is created, LSTM shall take appropriate steps to
protect it, having regard to the Charitable Objectives as well as any other
possible commercial exploitation; such steps may include without limitation,
filing patent applications and taking all necessary precautions to maintain the
confidentiality of any know-how. Unless otherwise decided by the A-WOL
Management Committee, the process of filing, maintaining and defending
Foreground IPR shall be performed by LSTM in its best judgment, and will ensure
that inventors of all contributing parties will be designated.

 

Page 13



--------------------------------------------------------------------------------

  5.9 The costs of obtaining, maintaining, and enforcing Foreground IPR will be
borne by LSTM unless otherwise agreed as part of a licensing arrangement with a
third party or separate LSTM funding arrangement.

General

 

  5.10 None of the licences granted in this clause 5 may be transferred (except
to an Affiliate) without the prior written consent of the owning party of the
relevant Background IPR and the A-WOL Management Committee.

 

  5.11 Each party agrees to do (and/or procure to be done) all such acts and
execute all such documents as are reasonably required in relation to all
Foreground IPR and the other parties’ Background IPR to give effect to the
provisions of this clause 5 and all applicable provisions of the Agreement, the
Global Access Plan and the Complete Project Specification.

 

  5.12 Each party agrees to do (and/or procure to be done) all such acts and
execute all such documents as are reasonably required in relation to the
Foreground IPR and the other parties’ Background IPR to give effect to the
provisions of this clause 5 including, where applicable, the securing, vesting,
licensing, transferring, assigning, registering and enforcing of all applicable
rights, title and interests in accordance therewith. Each party agrees to act
reasonably and in good faith in connection with all such matters.

Freedom to Operate

 

  5.13 The parties represent and warrant that, to the best of their knowledge,
they may conduct the Project, the GAP and the Charitable Objectives free from
any IPR created by any third parties or that they have obtained appropriate
licences to any third party IPR that may be required to conduct the Project, the
GAP and deliver the Charitable Objectives.

 

  5.14 The parties represent and warrant that, to the best of their knowledge,
their own Background IPR and any Foreground IPR which is created is free from
any encumbrances that might restrict the conduct of the Project or the GAP or
that might prevent or restrict it from being used for the Charitable Objectives
and that they will not permit the creation of any such encumbrance.

 

Page 14



--------------------------------------------------------------------------------

  5.15 Each Party assumes all liability for damages that may arise from such
party’s use, storage or disposal of any IPR. Each party agrees to indemnify and
keep indemnified, defend and hold harmless the other parties and their
directors, officers, representatives, employees and agents against all losses,
expenses (including without limitation any legal expenses and disbursements),
claims, demands, suits or other actions arising from such party’s use, storage
or disposal of IPR, except to the extent caused by the negligence or wilful
misconduct of the party seeking indemnification. Notwithstanding the foregoing
or anything to the contrary herein, the liability of any party shall not be
limited or excluded in any way either in respect of any death or personal injury
caused by its negligence or the negligence of its employees, agents or
sub-contractors or for fraud or fraudulent misrepresentation or if or to the
extent it is unlawful to do so.

 

6 SCRUTINY BEFORE PUBLICATION

 

  6.1 Prior to any publication or public disclosure of information generated
within the Project, the party wishing to publish that information must obtain
the prior written approval of all the other parties acting together within that
Project and the A-WOL Management Committee (under confidentiality not less
strict than those contained in the Project Agreement or clause 11 of this
Agreement) and such approval shall not be unreasonably withheld or delayed.
Either a party or the other parties or the A-WOL Management Committee may object
to the publication if, in their reasonable opinion, it would:

 

  6.1.1 prevent or interfere with the effective protection of any Background IPR
or Foreground IPR in the Project, or any other A-WOL project; or

 

  6.1.2 damage or prevent the achievement of the Charitable Objectives or the
Global Access Strategy; or

 

  6.1.3 bring into disrepute the A-WOL, any of its members, the parties, or the
Foundation.

 

  6.2 The information to be published must be submitted in writing for approval
to the other parties and A-WOL Management Committee at least twenty one
(21) days before it is placed in the public domain.

 

Page 15



--------------------------------------------------------------------------------

  6.3 The parties and the A-WOL Management Committee must provide written
approval or objection within the period of twenty one (21) days of receipt of
the written submission referred to above. Absence of an express approval shall
not be deemed to be an approval.

 

  6.4 If any one of the parties or A-WOL Management Committee does not approve
the publication within the above timescale, publication will be delayed and the
parties will meet to resolve the objections. If the parties are unable to
resolve the objection, the A-WOL representative of the objecting party and the
publishing party and the A-WOL Management Committee shall promptly discuss the
matter to determine whether or not publication should continue in a consensual
way.

 

7 FORCE MAJEURE

 

  7.1 None of the parties shall be liable for its delay in performing or failure
to perform under this Agreement (other than to make payments of amounts due) as
a result of any circumstances beyond its reasonable control, including without
limitation, acts of God, fires, floods, wars, civil insurrection, general
military obligation, sabotage, any governmental laws, ordinances, rules,
regulations, bans, acts of terrorism (“Force Majeure”). The party suffering the
inability to perform shall notify the other parties of the existence of such
delay within twenty (20) days of the first day of such circumstances of Force
Majeure.

 

  7.2 During the subsistence of the circumstances of Force Majeure all the
parties will take all reasonable steps to minimise any adverse implications
(including costs) and the parties shall promptly meet to discuss how best to
overcome the circumstances of Force Majeure.

 

  7.3 If the circumstances of Force Majeure continue for a period in excess of
three (3) months after the date on which it began either, the party relying on
the circumstances of Force Majeure (“first party”) or the other parties acting
together may give one (1) month’s written notice to the other to terminate the
first party’s engagement in this Agreement. None of the parties shall have any
liability to the other parties in respect of termination of this Agreement due
to circumstances of Force Majeure, but rights and liabilities which have accrued
prior to termination shall subsist.

 

Page 16



--------------------------------------------------------------------------------

8 GRANT ANNOUNCEMENTS AND PUBLIC REPORTS.

In accordance with the terms of the Award Agreement the parties acknowledge and
agree that they may not make any statement or otherwise imply to the media, the
general public or any other donor or investor that it, its operations, or its
participation in the Project or in connection with this Agreement is supported
by any organisation (including The Foundation) other than the LSTM unless it has
directly received funds from the other organisation. No party may issue a press
release announcing the Grant or any subsequent press releases that directly
related to the Grant or make any public announcements or make any press
announcements about the existence or contents of this Agreement, the Award
Agreement and/or any Project Agreement without the prior written consent of
LSTM.

 

9 TERMINATION

 

  9.1 The participation of a party (“Exiting Party”) in this Agreement may be
terminated with immediate effect at any time upon the giving of a written notice
of termination to the Exiting Party by all the other parties acting together:-

 

  9.1.1  if the Exiting Party is in persistent or material breach of this
Agreement and fails to remedy the same within thirty (30) days of being notified
in writing to do so by all the other parties acting together; or

 

  7.1.2  if the Exiting Party is unable to continue the Project for reasons
beyond its control including the loss of funding, withdrawal of ethical approval
or the unavailability of principal investigator(s) to supervise the Project; or

 

  9.1.2  if an order is made or a resolution passed for the winding up of the
Exiting Party (other than voluntarily for the purpose of solvent amalgamation or
reconstruction), or if the Exiting Party goes into liquidation, or if an
administrator or receiver is appointed in respect of the whole or any part of
the Exiting Party’s assets, or if the Exiting Party makes an assignment for the
benefit of or composition with its creditors generally is declared or
adjudicated bankrupt or proposes or threatens to do any of these things, or if
anything in any other jurisdiction happens in respect of the Exiting Party which
is similar to any of the foregoing, or if the Exiting Party ceases to carry on
business.

For the avoidance of doubt, this Agreement shall remain in full force and effect
between the remaining parties on the termination of any Exiting Party’s
participation under this Agreement under this clause 9.1.

 

Page 17



--------------------------------------------------------------------------------

  9.2 Any of the parties may terminate its participation in this Agreement
(“Exiting Party”) on not less than six (6) months’ prior written notice to the
other parties and the A-WOL Management Committee.

 

  9.3 This Agreement may be terminated as a whole if:

 

  9.3.1 the Grant for the Project is withdrawn by the Foundation or the Award
Agreement is terminated for any reason whatsoever or howsoever arising; or

 

  9.3.2 the number of remaining parties under this Agreement means that it is no
longer viable to continue with the Project under the terms of the Award
Agreement and with the agreement of the remaining parties, LSTM has proposed
such termination to and such proposal has been accepted by The Foundation.

 

10 CONSEQUENCES OF TERMINATION

 

  10.1 On the expiry or termination of this Agreement or an Exiting Party’s
participation under this Agreement arising howsoever or whatsoever:

 

  10.1.1 the receiving party shall return all Confidential Information to the
disclosing party/parties together with all copies, extracts and summaries
thereof;

 

  10.1.2 any sums under the Grant which have not been wholly and properly
incurred as reasonable costs under the Project by the Exiting Party or parties
under the relevant Project Agreement shall be immediately repaid to LSTM; and

 

  10.1.3 the Exiting Party acknowledges and agrees that the licence of its
Background IPR under clause 5.5 shall continue irrespective of the Exiting
Party’s termination of its participation in this Agreement.

 

  10.2 Any provision of this Agreement, which is expressly or by implication
intended to continue in force and effect after the expiry or termination of this
Agreement for any reason whatsoever shall continue in force and effect
notwithstanding such termination, including clause 2.4 (warranties), clause 3
(financial provisions, indemnification and liability), clause 5 (IPR), clause 7
(force majeure), clause 10 (consequences of termination), clause 11
(confidentiality), clause 12 (general) and the provisions of the Global Access
Plan.

 

Page 18



--------------------------------------------------------------------------------

  10.3 Any expiry or termination of the whole of this Agreement or an Exiting
Party’s participation in this Agreement (whatsoever or howsoever arising) shall
not affect any accrued rights or liabilities of any party nor any other rights
of the terminating party or parties in relation to the matter in giving rise to
the termination nor shall it affect the coming into force or the continuance in
force of any provisions of this Agreement which are expressly intended to or by
reasonable implication intended to come into or to continue in force on or after
such expiry or termination.

 

11 CONFIDENTIALITY

 

  11.1 Each party shall both during this Agreement and for ten (10) years after
the expiry or termination of this Agreement for any reason whatsoever hold in
confidence, protect, preserve the confidentiality of, not copy, disclose, permit
the disclosure of or use (other than strictly to the extent that any such
copying or use is required for the performance of its obligations under this
Agreement or otherwise in connection with the Project) any Confidential
Information of the other parties or The Foundation and use at least the same
degree of care (and, as a minimum, a reasonable degree of care) to prevent the
unauthorised copy, use and/or disclosure of the other parties’ and The
Foundation’s Confidential Information that it uses to protect its own
Confidential Information of like importance.

 

  11.2 This clause 11 shall not apply in respect of any information which
together with documentary evidence:

 

  11.2.1  can be shown to have been known (without being subject to any
confidentiality obligations) to the receiving party at the time of receipt;

 

  11.2.2  had previously been published or can otherwise be shown to be within
the public domain or generally known to the public at the time of its disclosure
to the receiving party or which subsequently becomes part of the public domain
in any manner other than by violation of the terms of this Agreement;

 

  11.2.3  is received from other sources without any breach of any obligations
regarding the preservation of the confidentiality thereof;

 

  11.2.4  the disclosing party confirms in writing shall not be subject to this
clause 11;

 

  11.2.5  can be shown to have been independently developed by the receiving
party;

 

Page 19



--------------------------------------------------------------------------------

  11.2.6  is required by law to be disclosed, but only to the extent of such
order and the receiving party shall promptly inform the disclosing party of such
requirement prior to disclosure;

providing always that if the receiving party is seeking to rely upon any of the
exceptions set out above then the Confidential Information shall not be deemed
to be within one of the exceptions set out above merely because it is embraced
by more general information within such exceptions. In addition, any
combinations of features disclosed by the disclosing party will be deemed to be
within the public domain only if both the combination itself and its use fall
within the exceptions set out above.

 

  11.3 Each party shall return to each applicable other party that other party’s
Confidential Information and any copies, summaries and extracts thereof promptly
following receipt of a request to do so from that other party in writing and
shall not retain any copies thereof other than solely for the purpose of
performing its obligations under this Agreement and exercising the rights and
licences granted to it under this Agreement.

 

  11.4 The receiving party shall indemnify and keep indemnified the disclosing
party against any and all losses, damages, claims, costs, expenses (including
legal expenses and disbursements), proceedings, actions and demands, which the
disclosing party may incur as a result of any unauthorised disclosure or use of
the Confidential Information by it, or by its employees, officers, agents,
representatives or by any other party to whom the receiving party discloses the
Confidential Information.

 

  11.5 The receiving party acknowledges that the Confidential Information
contains valuable proprietary information belonging to the disclosing party and
the unauthorised disclosure could cause substantial commercial loss to the
disclosing party and the parties agree that the provisions of this clause 11
preventing disclosure and use the Confidential Information may be specifically
enforced by a court of competent jurisdiction, including injunctive relief.

 

Page 20



--------------------------------------------------------------------------------

12 GENERAL

 

 

12.1

This Agreement (together with the Award Agreement, the Project Agreements and
the Interim Consortium Agreement dated 25 th April 2007 between the parties and
Paratek Pharmaceuticals Inc.) supersedes any prior written or oral agreements,
arrangements and undertakings between the parties relating to the subject matter
of this Agreement and shall, together with the Schedules hereto and the Project
constitute the entire agreement and understanding between the parties relating
to its subject matter. The parties shall act reasonably in implementing any
additions or modifications which may be required by The Foundation.

 

  12.2 The parties acknowledge and agree that, in entering this Agreement, they
are not relying upon any representation, warranty, promise or assurance made or
given by the other parties or any other person, whether or not in writing, at
any time prior to the Effective Date which is not expressly set out in this
Agreement.

 

  12.3 No rights or obligations of any party arising from or under this
Agreement (including the exercise and enforcement thereof) may be assigned,
transferred, sub-licensed, (except in accordance with the Global Access Plan)
sub-contracted or otherwise delegated in whole or in part to any third party
without the prior written approval of the other parties. In the event that a
party assigns, transfers, sub-licences, sub-contracts or otherwise delegates to
a third party as aforesaid it shall remain fully responsible and liable for the
acts and omissions of any such third party.

 

  12.4 Nothing in this Agreement shall constitute, be deemed to constitute or
imply a partnership, agency, employment or other relationship between the
parties other than the contractual relationship expressly provided for in this
Agreement and none of the parties shall hold itself out or act in such a way as
may give that impression (including by using another party’s name) or do
anything to bind or create any obligation or responsibility upon another party
without that other party’s prior written approval.

 

  12.5 No delay or failure by a party to exercise or enforce any right, power or
remedy under this Agreement shall constitute or operate as a waiver of that
right, power or remedy or any other right, power or remedy under this Agreement
or operate so as to prevent the subsequent exercise or enforcement of any such
right, power or remedy. Any waiver must be made by the waiving party in writing
to be effective.

 

Page 21



--------------------------------------------------------------------------------

  12.6 Any notice, consent, approval, agreement or other document required under
this Agreement shall, in the absence of any express provision to the contrary
shall be in writing in the English language and shall be deemed to have been
duly given if left at or sent by hand or by registered post or by fax to a party
at the address set out at the beginning of this Agreement for such party or such
other address as one party may from time to time designate by written notice to
the other and will be deemed to have been received by the other party; (i) two
(2) Working Days following the date of dispatch if the notice or other document
is sent by registered post, or (ii) seven (7) Working Days following the date of
dispatch if the notice or other document is sent by registered airmail post, or
(iii) simultaneously with the delivery if sent by hand, or (iv) simultaneously
with transmission if sent by fax provided that the sending transmitting party
keeps a copy of a transmission report illustrating successful transmission to
the appropriate fax number.

 

  12.7 If any provision of this Agreement is held by any court or other
competent authority to be void or enforceable (in whole or part), the other
provisions of this Agreement and the remainder of the affected provisions shall
continue to be valid.

 

  12.8 Subject to Clause 12.9 below, an entity which is not expressly a party to
this Agreement shall have no right under the Contracts (Rights of Third Parties)
Act 1999 to enforce any term of this Agreement and the provisions of the
Contracts (Rights of Third Parties) Act 1999 shall be expressly excluded from
this Agreement.

 

  12.9 Any Affiliate may enforce any term of this Agreement. The Foundation
shall have the right to enforce the terms of this Agreement to the extent
reasonably necessary in order to enable The Foundation to exercise its rights to
audit under the Award Agreement.

 

  12.10  The rights and remedies provided in this Agreement are cumulative and
not exclusive of any rights or remedies otherwise provided by law.

 

  12.11  This Deed shall be governed by and construed in accordance with English
law. The parties irrevocably agree that the courts of England have exclusive
jurisdiction to decide and to settle any dispute or claim arising out of or in
connection with this Agreement.

 

Page 22



--------------------------------------------------------------------------------

SCHEDULE 1

AWARD AGREEMENT

Mr. Einion Holland

Bursar

Liverpool School of Tropical Medicine

Pembroke Place

Liverpool L3 5QA

United Kingdom

Re: Grant Number 39284

Project Title: Anti-symbiotic treatment of filariasis

Dear Dr. Taylor:

The Global Health Program of the Bill & Melinda Gates Foundation (the
“Foundation”) is pleased to award Liverpool School of Tropical Medicine a
project support grant in the amount of $23,000,000.00 for the period from
October 9, 2006 to October 9, 2011 (the “Grant Period”). The purpose of the
grant is to fund the establishment of anti-symbiotic chemotherapy directed
against Wolbachia bacterial endosymbionts for the control and treatment of human
filariasis (the “Project”), as described in your proposal and budget dated
April 13, 2006 (the “Proposal”). This letter (the “Grant Agreement”) summarizes
the terms and conditions under which the Foundation has awarded this grant to
you.

Tax-Exempt Status. You confirm that you are a non-profit educational institution
in the United Kingdom that is registered with the U.K. Charity Commission.
Equivalency Affidavit (the “Affidavit”) is based on the Affidavit and supporting
documentation, the Foundation has made a good faith determination that you are
an organization that is described in Sections 501(c)(3) and

509(a)(1) of the Internal Revenue Code of 1986. You agree to advise us
immediately if any of the facts contained in the Affidavit change and to provide
us with the information necessary to update the affidavit upon request is any
change in your organization’s exempt status during the term of this grant.

Use of Grant Funds. You agree to use the grant funds only for the Project in the
manner described in the Proposal, subject to the terms and conditions of this
Grant Agreement. You further agree that no portion of the grant funds is
earmarked for lobbying activity and that the Foundation’s grant funds will not
be used to support political activity. Furthermore, you agree that any portion
of the grant funds unexpended or uncommitted at the end of the Grant Period
(including approved extensions), or used for purposes or in a manner other than
those described in the Proposal, must be promptly returned to the Foundation
without request. Any proposed change to a budget line item of more than 10% must
be approved in writing by your assigned Program Officer in advance.

 

Page 23



--------------------------------------------------------------------------------

Investment of Grant Funds. All unspent or uncommitted grant funds must be
invested in highly liquid investments (such as an interest-bearing bank account)
with the primary objective of preservation of principal so that they remain
available for the funding of the Project in the manner described in the
Proposal. Any interest or other income generated by the grant funds, including
currency conversion gains, must be applied to the charitable purposes of the
Project.

Anti-Terrorism. You acknowledge that you are familiar with the U.S. Executive
Orders and laws that prohibit the provision of resources and support to
individuals and organizations associated with terrorism and the terrorist
related lists promulgated by the U.S. Government. You will use reasonable
efforts to ensure that you do not support or promote violence, terrorist
activity or related training, or money laundering.

Subgrants and Subcontracts. The Proposal indicates that a portion of the grant
funds will be paid to subgrantees to assist in the completion of the Project.
You acknowledge that the Foundation: (a) does not approve the selection of any
of your subgrantees; (b) has not earmarked the use of the grant funds for any
other organization or individual involved in the Project; and (c)

will not oversee the activities or use of grant funds by such subgrantees. You
remain responsible for ensuring that any subgrantee uses grant funds consistent
with the terms and conditions of this Grant Agreement and the Proposal. Neither
you nor your subgrantees may state to investors, media or the general public
that the Foundation supports the activities of any subgrantee, and you agree to
include the following stipulation in any agreements with subgrantees you engage
to assist with the Project: “Your organization has been selected to participate
in this Project at our discretion and you may not make any statement or
otherwise imply to the media, the general public or any other donor or investor
that your organization, its operations, or its participation in this Project is
supported by any organization other than the Liverpool School of Tropical
Medicine unless your organization has directly received funds from the other
organization.”

 

Page 24



--------------------------------------------------------------------------------

Payment of Grant Funds. The Foundation will disburse grant funds to you via
check or wire transfer in one or more installments upon the Foundation’s receipt
of this Grant Agreement signed by an authorized officer of your organization,
and upon the satisfactory completion by you of all the terms and conditions,
including any performance milestones, contained in this

Grant Agreement or in the Proposal according to the following schedule:

 

Payment Date

   Payment Amount   

Contingent Upon

Within 10 days following receipt of the counter-

signed grant agreement

   $4,447,863.00    Receipt of signed grant agreement January 1, 2008   
$4,432,630.00    Satisfactory Interim Narrative & Financial Report; Satisfactory
Completion of Global Access Milestone Documentation January 1, 2009   
$5,031,722.00    Satisfactory Interim Narrative & Financial Report January 1,
2010    $4,863,525.00    Satisfactory Interim Narrative & Financial Report
January 1, 2011    $4,224,260.00    Satisfactory Interim Narrative & Financial
Report

Reporting. You are required to submit one or more interim narrative and
financial reports and/or a final report to the Foundation regarding the
expenditure of grant funds and your progress in achieving the purposes for which
the grant was made. The Foundation’s Interim Narrative and Financial Report
Template can be found at
http://www.gatesfoundation.org/nr/downloads/globalhealth/grantseekers/Progress_Report.doc

The Foundation’s Final Report Template can be found at
http://www.gatesfoundation.org/nr/downloads/globalhealth/Grantseekers/FinalReportGuidelines.doc
Please note that these guidelines may be updated from time to time, and that the
procedures for submitting reports also are subject to change. The Foundation
will send an email reminder to the primary contact on the grant prior to your
report due date and will include further instructions to assist in the
preparation and submission of the reports). Reports should be submitted
electronically to the attention of Doug Holtzman, Senior Program Officer,
Infectious Diseases at douglas.holtzman@gatesfoundation.org and Abby Dain,
Program Coordinator at

abby.dain@gatesfoundation.org at the Foundation in accordance with the schedule
below:

 

Page 25



--------------------------------------------------------------------------------

Report Due Date

  

Report Type

October 1, 2007    Interim Narrative & Financial Report; Global Access Milestone
Documentation October 1, 2008    Interim Narrative & Financial Report October 1,
2009    Interim Narrative & Financial Report October 1, 2010    Interim
Narrative & Financial Report December 1, 2011    Final Report

You also agree to submit such other reports as the Foundation may reasonably
request from time to time.

Satisfaction of Reports. In order for an Interim Narrative & Financial Report to
be deemed satisfactory, you must demonstrate meaningful progress against the
specific agreed-upon milestones as described in this Agreement and the Proposal.

Technical Milestones. You agree to consult with the Foundation in producing, no
later than March 1, 2007, a further defined set of technical milestones
specifically with respect to Objective 3, Activities 6 and 7 (“Activities”) as
described in Appendix A to the Proposal. Such refined technical milestones will
be subject to the Foundation’s approval, and will clarify the go/no-go metrics
for initiating the described Activities. You acknowledge and understand that the
inability to achieve the refined technical milestones will impact the Project
budget, including the Foundation’s obligation to continue paying certain amounts
or your allocation of funds to certain activities. Such implications on the
Project budget will be established in conjunction with your completing the
refinement of the technical milestones.

Record Maintenance and Inspection. You agree to maintain adequate records for
the Project to enable the Foundation to easily determine how the grant funds
were expended. You also agree to make your books and records available for
inspection by the Foundation or its designee at reasonable times and permit us
to monitor and conduct an evaluation of operations under this grant, which may
include: a visit by our personnel or our designee to observe your organization,
a discussion of the Project with your organization’s staff, and a review of
financial and other records connected with this grant and the Project.

 

Page 26



--------------------------------------------------------------------------------

Compliance. If: (a) the Foundation is not reasonably satisfied with your
progress on the Project or the content of any written report from you regarding
the Project, or (b) you fail to comply with any term or condition of this Grant
Agreement, the Foundation has the right at its discretion to terminate the grant
and/or discontinue funding the Project. Upon termination, if requested by the
Foundation, you agree to promptly return to the Foundation any unspent and
uncommitted grant funds (as of the date of termination) previously distributed
to you by the Foundation for the Project. The Foundation also reserves the right
to withhold funds or terminate this Grant Agreement if significant leadership or
other changes occur that the Foundation believes may threaten the Project
outlined in the Proposal.

Indemnification. As a condition to this grant, you agree to indemnify, defend
and hold the Foundation harmless from and against any and all liability, loss,
and expense (including reasonable attorneys’ fees) or claims for injury or
damages arising out of or resulting from, or that are alleged to arise out of or
result from, the actions or omissions by you or of any of your officers, agents,
employees, subgrantees, contractors or subcontractors with respect to the grant.
You acknowledge and agree that any activities by the Foundation in association
with the Project, such as its review or proposal of suggested modifications to
the Project, will not modify or constitute the basis for any claim of waiver by
you of the Foundation’s rights under this paragraph.

Global Access. You understand and acknowledge that the Foundation is making the
grant in furtherance of its charitable purposes. As a condition to making the
grant, the Foundation requires that you will use good faith efforts to conduct
and manage the research, product development, technologies and innovations
involved in this grant in a manner that enables (a) the knowledge gained during
the project to be promptly and broadly disseminated to the scientific community,
subject to a limited delay to seek intellectual property protection if such
protection would best facilitate the achievement of the project’s charitable
objectives and (b) the intended product to be made accessible (with respect to
cost, quantity and applicability) to the people most in need within the
developing countries of the world. The Foundation refers to this as Global
Access.

 

Page 27



--------------------------------------------------------------------------------

Global Access Documentation Milestone. In furtherance of Global Access, the
Foundation requires you to complete the documentation described below no later
than October 1, 2007, and subject to the satisfaction of the Foundation:

(i) A Collaboration Agreement among all of the collaborating institutions on the
Project (although the Foundation recognizes that you may elect to use individual
license or research agreements with certain collaborators). This agreement
should provide for the following, at a minimum: (a) the allocation of Project
activities and funding; (b) the mechanisms by which the collaborators, Project
activities, data, research materials and technologies will be managed so as to
ensure that the Project’s scientific and charitable objectives could be
achieved; (c) how disputes among the collaborators will be resolved; (d) the
collaborators’ grant and receipt of access rights among each other with respect
to both background and Project technology (and related IP rights) to ensure that
such technologies are accessible to further the Global Access objectives;
(d) the event (including possible continuing access to technologies) that will
occur if a collaborator falls out of the Project; and (e) an acknowledgement
that the agreement is subject to the terms and conditions of the grant agreement
letter, and that the collaborators will conduct their activities in a manner
that is consistent with and in furtherance of the Global Access Strategy and the
Project’s charitable objectives. (ii) A Global Access Strategy among all of the
collaborating institutions on the Project. The Global Access Strategy is to
outline your plan to manage the Project, information and innovations, and to
optimize outputs to achieve public health outcomes that will enable the
achievement of the two components of Global Access. To reflect how you intend to
achieve these objectives, this strategy document should address:(a) reporting of
inventions; (b) publication of results and other information generated during
the Project; (c) project management that inform the scientific activities of the
knowledge and development that could impact the ability to achieve the Global
Access objectives; (d) identification of background technologies and strategy to
ensure access; (e) strategy to secure, manage and allocate IP rights; and
(f) anticipated potential post-Project development, commercialisation and
sustainability strategies that will help ensure that the Global Access
objectives can be met.

Accordingly, you commit to manage both background technology as well as project
inventions that are developed and/or created with funding from this grant (which
may include negotiations with respect to accessing or licensing out IP) in a
manner that furthers the Foundation’s objectives to support the furtherance of
the Global Access objectives. You understand and

 

Page 28



--------------------------------------------------------------------------------

acknowledge that (i) the Foundation is making the grant in reliance on the
information provided in your Proposal, and (ii) no modifications will be made to
any of these foregoing described documents, once accepted by the Foundation and
executed by you, without the Foundation’s prior approval.

IP Event Reporting. By accepting this grant, you agree to report annual IP
events (including the creation of new inventions, decisions as to whether to
seek IP protection, and negotiations to license or otherwise transfer IP rights)
relating to the activities of this Project that continue after the Project is
concluded for a period of not less than five years in order to permit the
Foundation

to continue evaluating the intended health solution and understanding the
related technologies and IP rights.

Clinical Trials. Since the Project will involve clinical trials on human/animal
subjects, a condition of this grant is your agreement that the appropriate
Institutional Review Boards (“IRBs”) and ethical committees will review and
approve the clinical protocols prior to trial initiation. You further agree to
conduct clinical trials associated with the project under the generally accepted
principles of “Good Clinical Practices” as defined by the International
Conference on Harmonization (ICH) E-6 Standard, the United States Food and Drug
Administration (FDA) or the European Agency for the Evaluation of Medicinal
Products (EMEA), as applicable. You acknowledge and agree that, as between you
and the Foundation, you take and will have full responsibility for all
compliance, data safety, monitoring, and audit requirements of the relevant
regulatory agencies, both for yourself and all other sites included in the
project, including those activities conducted through subgrants, subcontracts or
other collaborative efforts. You acknowledge and agree that any activities by
the Foundation as the grantor funding the Project, including its review of the
Proposal or suggested modifications to the Project, does not modify the
provisions of this paragraph or constitute the basis for any claim by you
against the Foundation.

Coverage for all Sites. You agree that for each venue in which any part of the
Project is conducted (either by your organization or a subgrantee or
subcontractor) all legal and regulatory approvals for the activities being
conducted will be obtained in advance of commencing the regulated activity. You
further specifically agree that no funds will be expended to enroll human
subjects until the necessary regulatory and ethical bodies’ approvals are
obtained.

 

Page 29



--------------------------------------------------------------------------------

Regulated Activities. The coverage requirements set forth in the proceeding
paragraph include but are not limited to regulations relating to: research
involving human subjects; clinical trials, including management of data
confidentiality; research involving animals; research using substances or
organisms classified as Select Agents by the U.S. Government; use or release of
genetically modified organisms; research use of recombinant DNA; and/or use of
any organism, substance or material considered to be a biohazard, including
adherence to all applicable standards for transport of specimens, both locally
and internationally, as appropriate. As applicable, regulated activities and
their documentation are to be conducted under the applicable international,
national, and local standards. Documentation of research results should be
consistent with regulations and the need to establish corroborated dates of
invention and reduction to practice with respect to inventions where this is
relevant.

Institutional Review Board (IRB) Approval. You agree to obtain the review and
approval of all final protocols by the appropriate IRBs and ethical committees
prior to enrolment of the first human subject. A similar provision applies to
Institutional Animal Care and Use Committee approval of studies involving
animals, and Institutional Biosafety Committee for biohazards and recombinant
DNA. You agree to provide prompt notice to the Foundation if the facts and
circumstances change regarding the approval status of the IRBs or ethical
committees for any final protocol(s).

Provision of Care for Human Subjects Research. In keeping with “Good Clinical
Practice” standards, you will disclose to subjects and the IRBs what care and/or
referrals will be available through participation in the study. Institutional
policies regarding what care will be provided to personnel who are injured as a
result of their work on the Project should be similarly be developed, approved
and implemented with notice to the employees.

Animals in Research. You agree to be responsible for the humane care and
treatment of animals in projects supported in part or whole by Foundation funds;
and to adhere to the official guidelines for animal research applicable in the
country and locality where the trial is being conducted. No grant funds may be
expended on studies involving animals until all requisite approvals are in
place, and notification to that effect has been provided to the Foundation. For
purposes of this provision, an “animal” is defined as any live, vertebrate
animal used or intended for use in research, research training, experimentation,
biological testing or for related purposes. In the case of multi-national
collaborations, the standards of each country may be followed, as long as
(i) differences do not interfere with the design and analysis of the Project,
and (ii) regulations in your institution and host country do not conflict with
the management of the Project.

 

Page 30



--------------------------------------------------------------------------------

You agree to take responsibility for compliance of all subgrantees or
subcontractors (if any) with the appropriate animal welfare laws, rules and
regulations. You must report annually as a part of your progress report that the
activities are being conducted in accordance with applicable laws in each
respective venue (e.g., U.S. grantees must use the U.S. Public Health Service
standards. Non- U.S. grantees may cite national laws or the CIOMS International
Guiding Principles for Biomedical Research Involving Animals (see
http://www.cioms.ch/frame_1985_texts_of_guidelines.htm) if there is no relevant
national standard.

Grant Announcements; Public Reports and Use of Foundation Name and Logo. The
Foundation will include information on this grant in our periodic public reports
and may make information about this grant public at any time on its web page and
as part of press releases, public reports, speeches, newsletters, and other
public documents. If you wish to issue a press release or report announcing this
grant, or otherwise use the Foundation’s name or logo, please contact Clark
Moore at 212.584.5039 or cmoore@corkerygroup.com at least two weeks before the
desired announcement or publication date. You agree to obtain advance approval
from the Foundation of the press release and the date of release, or of any
other use of the Foundation’s name or logo. The Foundation requests an
opportunity to review and comment on subsequent press releases or reports that
are directly related to the grant.

Entire Agreement; Amendment. This Grant Agreement constitutes our entire
agreement and supersedes any prior oral or written agreements or communications
between us regarding its subject matter. The provisions of this Agreement are
severable so that if any term or provision is found for any reason to be
invalid, illegal, or unenforceable, such finding shall not affect the validity,
construction, or enforceability of any remaining term or provision. This Grant
Agreement may be amended or modified only by a mutual written agreement of the
parties.

If this Grant Agreement correctly describes your understanding of the terms of
this grant, please sign both copies of this letter and return one to Anna
Gibson, Grants Administrator, at the Foundation. Please keep the other copy for
your records. If you have questions, please contact Anna at
anna.gibson@gatesfoundation.org or 206.709.3476.

On behalf of the Foundation, may I extend every good wish for the success of
your work.

 

Page 31



--------------------------------------------------------------------------------

Sincerely,

Regina Rabinovich, MD, MPH

Director, Infectious Diseases

Global Health

Liverpool School of Tropical Medicine agrees to the terms and conditions of this
Grant Agreement.

 

   Mr. Einion Holland Date Bursar

 

Page 32



--------------------------------------------------------------------------------

SCHEDULE 2

GLOBAL ACCESS PLAN FOR A-WOL

EXPLOITING PARTY: TO BE DEFINED

 

1 Background Principles

 

  •  

The A-WOL Project requires a Global Access Plan (“GAP”) to ensure the delivery
of the Charitable Objectives.

 

  •  

All parties will subscribe to the GAP in terms of the Charitable Objectives and
each of the parties hereby agrees and acknowledges that the GAP is a statement
of intent for the terms on which A-WOL will contract with the Exploiting Party
in order to fulfil the Charitable Objectives.

 

  •  

The Project will consist of a series of sub-projects detailed in the relevant
Project Agreements with all participants subscribing to the GAP.

 

  •  

The scope of this GAP relates to the discovery, pre-clinical development and
proof of clinical concept of potential new drug/drug regimens to treat
filariasis.

 

  •  

The GAP illustrates how an Exploiting Party other than the parties in the
Project Agreement will manage late stage clinical development, International
registrations and supply chain/deployment.

 

  •  

The Exploiting Party, when defined, will be the subject of a separate contract
between LSTM (acting on behalf of A-WOL) and the Exploiting Party which
encompasses the GAP. The role of the Exploiting Party is however referred and
assumed in this document and each of the parties agrees to the GAP for the
purposes of the future agreement with the Exploiting Party.

 

  •  

This GAP should be read together with the Project Agreement for the respective
party.

 

2 Duration

The terms of this GAP shall remain binding on all the parties throughout the
duration of this Agreement and the Project Agreements and thereafter for a
period of ten (10) years following the cessation of A-WOL support or, if longer,
ten (10) years after the first commercialisation of the Product.

 

Page 33



--------------------------------------------------------------------------------

3 Supply Principles

The Parties agree that Exploiting Party on behalf of A-WOL will supply the
Product according to the principles of the Charitable Objectives as follows:

 

  3.1 Product/ Regimen Pricing

From the information presently available the target cost for the gold standard
drug and treatment regimen (4 weeks Doxycycline) is US$5 (five US Dollars) per
course. Any new course has to meet this target and to be underpinned by safety
and ease of administration in mass drug administration programmes developed
within the Project.

However, the target pricing for the treatment regimen will be kept under review
by the Project. In determining the benchmark or price structure and cap (maximum
price to the extent legally possible) to comply with the Charitable Objectives,
the Exploiting Party will determine the price structure in its best judgment
after consultation with such bodies as are well informed of the pricing
requirements of the Disease Endemic Countries such as the A-WOL, WHO, Filariasis
National Control Programmes etc. The Exploiting Party will act in the spirit of
co-operation and good faith with such bodies and at all times in accordance with
the Charitable Objectives when determining the Product benchmark or price
structure.

 

  3.2 Geographical

The pricing policy set out above will not apply outside the Disease Endemic
Countries, or in relation to sales of the Product for purposes other than
filariasis or onchocerciasis control. The Exploiting Party will use all
reasonable endeavours to obtain country registrations and bid for appropriate
tenders in Disease Endemic Countries in a timely manner.

 

  3.3 Volumes

The Exploiting Party will supply such volumes of the Product to the Disease
Endemic Countries that are sufficient to meet their national supply requirements
as long as the lead-time remains reasonable. The parties shall discuss and agree
in good faith about the ways to mitigate any possible supply issues to the
Disease Endemic Countries.

 

4 Dissemination Agreement

 

  4.1 Publication

The parties, including the Exploiting Party (if appropriate), will publish the
scientific and technological results of the work performed under this Project in
order to make the information available to the wider filariasis control
community, so as to disseminate the

 

Page 34



--------------------------------------------------------------------------------

information in accordance with the Charitable Objectives and the Global Access
Strategy, while preserving the need for prior protection of inventions (e.g.
patent) before any publication is made. The mode of publication must be
appropriate to effective and timely communication with that community (subject
to any prior change to the publication to protect inventions) and the support of
A-WOL should be acknowledged in any such publication.

 

5 IPR

Licence of Foreground IPR

 

  5.1 LSTM will grant to the Exploiting Party a non-exclusive, royalty-free,
sub-licensable, worldwide licence to use the Foreground IPR for the purposes and
prosecution of the Charitable Objectives being to manufacture, supply and sell
the Products to the Disease Endemic Countries.

 

  5.2 LSTM will grant to the Exploiting Party an exclusive, royalty-bearing,
sub-licensable, worldwide licence to use the Foreground IPR within the
Commercial Field. Furthermore, within this licence, the Exploiting Party shall
have the right to enforce the Foreground IPR used in the Commercial Field at its
own expense. LSTM shall notify and inform the Exploiting Party of all activities
relating to the prosecution, maintenance, defence and enforcement of the patents
in the Commercial Field.

 

  5.3 The Exploiting Party will pay royalties to LSTM based on the net sales
price of any products manufactured, supplied, distributed and sold using the
Foreground IPR within the Commercial Field, such royalties to be agreed under
the separate agreement between LSTM and the Exploiting Party.

 

  5.4 LSTM and the A-WOL parties will negotiate and agree in good faith the
payment of any royalties by LSTM to the A-WOL parties in such proportions as
they have contributed to the Foreground IPR that generates the royalties payable
by the Exploiting Party under clause 5.3 above.

Background IPR

 

  5.5 Each of the parties will grant to the Exploiting Party a non-exclusive,
royalty-free, sub-licensable, worldwide licence to use the Background IPR to the
extent necessary in order for the Exploiting Party to use the Foreground IPR for
the purposes and prosecution of the Charitable Objectives.

 

Page 35



--------------------------------------------------------------------------------

  5.6 Each of the parties will grant to the Exploiting Party a non-exclusive,
perpetual, royalty-free, worldwide, sub-licensable licence to use the Background
IPR to the extent necessary in order for the Exploiting Party to use the
Foreground IPR for any commercial exploitation within the Commercial Field.

General

 

  5.7 Any licence that is proposed or actually granted to Exploiting Party
pursuant to this clause 5 shall be conditional upon the Exploiting Party fully
complying and continuing to comply with the supply principles set out in clause
3 and, in the event that the Agreement is terminated, the effect on any licence
that has been proposed or granted shall be determined in accordance with the
provisions of clause 6 (GAP - Consequences of Termination).

 

  5.8 The terms for the royalty relating to the licences set out in clause 5.3
shall be negotiated in the spirit of co-operation and good faith between LSTM
and the Exploiting Party. Any applicable royalty shall be paid and reported in
accordance with and subject to the audit provisions of clause 7 below.

 

6 Consequences of Termination

 

  6.1 If LSTM terminates its participation in the Award Agreement and/or this
Agreement, the licences granted to the Exploiting Party under clause 5 will
continue and the obligations of the Exploiting Party to fulfill the supply
principles of clause 3 will persist.

 

  6.2 If the participation of the Exploiting Party in the agreement with LSTM is
terminated by LSTM for any reason whatsoever and howsoever arising, the
Exploiting Party shall, using its best judgment in accordance with the
Charitable Objectives (or, if it fails to do so within six (6) months of any of
the foregoing events occurring, at the direction of the A-WOL Management
Committee):

 

  6.2.1 make all necessary arrangements with a third party to supply the Product
for the fulfilment of the Charitable Objectives in accordance with the terms of
this GAP; or

 

  6.2.2

all of its rights to use the Foreground IPR and/or the Background IPR under
clause 5 above shall cease and the Exploiting Party shall grant to LSTM an
exclusive, perpetual, irrevocable, royalty-free, worldwide license to any

 

Page 36



--------------------------------------------------------------------------------

 

Foreground IPR registered in the Exploiting Party’s name, together with the
right to sub-license, to the extent necessary to allow LSTM and the other A-WOL
parties to complete the Project and to manufacture, deliver, supply and sell the
Product for the fulfilment of the Charitable Objectives in accordance with the
terms of this GAP.

 

7 Royalty Reporting and Audit Provisions

 

  7.1 Exploiting Party shall supply to LSTM, in respect of each calendar
quarter, a statement showing the supplies of Products made by Exploiting Party
and all sub-licensees in that calendar quarter and the amount of royalties
accrued in that calendar quarter, the statement for each calendar quarter to be
supplied within 30 (thirty) days after the end of such calendar quarter.

 

  7.2 Exploiting Party shall within 3 (three) months after the end of each
calendar year deliver to LSTM/A-WOL a statement in a form approved by LSTM/A-WOL
and certified by Exploiting Party auditors showing the quantity of all Products
manufactured and all Products supplied by Exploiting Party and all sub-licensees
during the calendar year just ended and the amount of royalties payable to LSTM
in respect of them.

 

  7.3 LSTM/A-WOL shall maintain at its principal place of business full and
accurate books of account relating to manufacture and supply of Products by
Exploiting Party and all sub-licensees and royalties payable under this
Agreement, and shall retain all supporting records, invoices, vouchers, receipts
and other documents for at least six (6) calendar years from their creation,
both before and after any termination of the Agreement.

 

  7.4 Exploiting Party shall permit LSTM (or any person nominated by LSTM)
within normal business hours on not less than twenty-four (24) hours’ prior
notice, and for a period not exceeding five (5) days a year (in total for LSTM),
to inspect and audit the books of account, records, invoices, vouchers, receipts
and other documents referred to in clause 7.3 and to take copies thereof or make
extracts from them. If on any such inspection it is found that the royalties for
any period reported to LSTM in the statements supplied to LSTM under clause 7.1
is less than 98% (ninety-eight percent) of the royalties payable for the same
period as determined in the course of any such inspection, Exploiting Party
shall (without prejudice to any other rights which LSTM may have) reimburse LSTM
for all costs and fees incurred in conjunction with such inspection.

 

Page 37



--------------------------------------------------------------------------------

  7.5 LSTM shall keep confidential and use the information provided or obtained
under this clause 7 solely for the purpose of verifying compliance with and
enforcing their respective rights under the Agreement, in accordance with the
confidentiality provisions thereof.

 

  7.6 All royalties and other amounts payable by Exploiting Party under the
Agreement shall be paid without any set-off, counterclaim, restriction or
condition and free and clear of and without deduction or withholding for or on
account of any present or future taxes now or hereafter imposed by any
government. If Exploiting Party is required by law to deduct or withhold taxes
on any royalties or any other amount payable by Exploiting Party under this
Agreement, it shall pay to LSTM such additional amount as may be necessary in
order that the net amount received by LSTM after the required deduction or
withholding (including any required deduction or withholding on such additional
amount) shall equal the amount that LSTM would have received had no such
deduction or withholding been made.

 

  7.7 If and to the extent that LSTM shall obtain any relief from or credit
against taxes asserted against it in any country by reason or on account of any
taxes for which deduction or withholding has been made in any other country and
in respect of which Exploiting Party shall have made additional payments under
clause 7.6 above, LSTM shall repay to Exploiting Party the net amount of the
credit or relief so granted to or obtained by LSTM.

 

  7.8 Each of the parties undertakes to permit the other parties’ auditors or
authorised agents to inspect its financial records to the extent necessary to
verify the amounts payable to or recoverable by the other under clauses 7.6 and
7.7, under the same confidentiality provisions as stated in clause 7.5.

 

Page 38



--------------------------------------------------------------------------------

SCHEDULE 3

GLOBAL ACCESS STRATEGY

Vision: Control of Onchocerciasis and Lymphatic Filariasis using community based
Mass Drug Administration (MDA) programmes and /or refined Individual Drug
Administration (IDA) approaches targeting Wolbachia.

Five Year Objectives:

 

  •  

To develop a novel approach to the discovery and development of a drug which
targets Wolbachia bacteria – a mutualistic bacterial endosymbiont of the
filarial worm which is essential for worm development, fertility and survival
and is a component of the inflammatory disease pathogenesis.

 

  •  

To provide an alternative treatment in the event of emergence of drug-resistance
to existing treatment in limited populations or as alternative for individual
poor responders to current treatments. The Project will support a consortium of
academics and industrial partners to implement and manage the programme which
will be achieved through the development of technologies and tools such as
genomic and computational bioinformatics together with traditional screening
systems established for the evaluation of macrofilarial drugs to identify novel
drugs and regimes.

 

  •  

To identify a revised drug/combination regime with the aim of reducing the
current treatment time.

 

  •  

To identify an Exploiting Party or Parties and the use of a Global Access Plan
for implementation and deployment.

Critical Success Factors

 

  •  

The discovery, pre-clinical development and proof of clinical concept of a
potential new drug/drug regimens to treat and control Onchocerciasis and
Lymphatic Filariasis.

 

  •  

Identification of drug(s) currently registered for human use, which have
demonstrated efficacy against Wolbachia. This will allow the inclusion of the
successful drug(s) regime into MDA programmes for Onchocerciasis and Lymphatic
Filariasis in countries endemic for the diseases.

 

  •  

The development of a Wolbachia-cell line assay compatible with combinational
high throughput screening technologies as a tool to screen a vast array of
existing libraries and novel compounds for anti-symbiotic activity; in addition
the screening of the identified empirical targets and/or inhibitors of key
enzymatic and metabolic pathways predicted from the Wolbachia genome.

 

Page 39



--------------------------------------------------------------------------------

  •  

To secure an Exploiting Party to lead the Product into the latter stages of drug
and clinical development, international registrations and supply chain
distribution/deployment.

 

Page 40



--------------------------------------------------------------------------------

SCHEDULE 4

ACCESSION AGREEMENT

THIS AGREEMENT is made on [insert date]                          [2007]

A-WOL Consortium – Consortium Agreement relating to Anti-symbiotic Treatment of
Filariasis Consortium dated [insert date] (“Consortium Agreement”).

[insert name and address of new consortium member] (“New Member”) hereby
consents to become a party to the Consortium Agreement and agrees to be bound by
the terms of the Consortium Agreement accepts all the rights and obligations of
a party starting from [insert date from which the New Member will become part of
the Consortium].

LSTM for and on behalf of the other parties to the Consortium Agreement hereby
certifies that the parties to the Consortium Agreement have accepted in the
meeting held on [insert date] the accession of the New Party on the terms of
this Accession Agreement.

This Accession Agreement shall be governed by and construed in accordance with
English law. The parties irrevocably agree that the courts of England have
exclusive jurisdiction to decide and to settle any dispute or claim arising out
of or in connection with this Accession Agreement.

THIS ACCESSION AGREEMENT is signed by the parties on the date first written
above.

SIGNED for and on behalf of

[INSERT NEW MEMBER]

Signature:

Name:

Position:

Date:

 

Page 41



--------------------------------------------------------------------------------

SIGNED for and on behalf of

LIVERPOOL SCHOOL OF TROPICAL MEDICINE

Signature:

Name:

Position:

Date:

 

Page 42



--------------------------------------------------------------------------------

SCHEDULE 5

A-WOL Management Committee

 

1. Introduction

The A-WOL Management Committee (A-WOLMC) is the senior decision making Body for
the consortium. The Committee is responsible for setting the strategy and
direction for the consortium with advice from and consultation with an External
Scientific and Advisory Committee (ESAC)

The parties agree as follows:

 

2. Definitions and interpretation

In this Agreement, unless the context requires otherwise, the following words
shall have the following meaning:-

“Project” means the sub-project described in the Complete Project Specification
and

“ESAC members” means the non-A-WOL members who represent the External Scientific
Advisory Council.

 

3. Management Committee general performance obligations

 

3.1 Each Party will, within 14 days of signature of this Agreement, nominate one
representative for the A-WOL Management Committee (A-WOLMC). The Project will
then be managed by the A-WOLMC in accordance with the terms of this Agreement.

 

3.2 The A-WOLMC will be chaired by the Senior Executive Officer, Professor Mark
Taylor of LSTM or his nominee.

 

3.3 The Parties agree that representatives from BMGF shall be entitled to attend
A-WOLMC meetings should they wish to do.

 

3.4 A Project Manager will be appointed for the Project by the Senior Executive
Officer with agreement by the A-WOLMC. Should the A-WOLMC fail to agree with the
Senior Executive Officer’s choice of Project Manager, the matter will be
resolved via the Dispute Resolution Procedure.

 

3.5 The Project Manager will:

 

  (a) be responsible to the A-WOLMC for the creation and maintenance of all work
plans for the Project;

 

  (b) be responsible to the A-WOLMC for the day-to-day management of the
Project;

 

Page 43



--------------------------------------------------------------------------------

  (c) be responsible for implementing decisions taken by the A-WOLMC;

 

  (d) monitor the progress of the Project and for the activities contracted to
the Parties;

 

  (e) keep the Parties regularly informed of the progress of the Project and
Results received; and

 

  (f) attend all A-WOLMC meetings and report to the A-WOLMC on the Project,

and the Parties shall procure that the Project Manager undertakes these tasks
with all due skill, care and attention.

 

3.5 Any member of the A-WOLMC may participate in meetings of the A-WOLMC by
tele-conference, video-conference or any other technology that enables everyone
participating in the meeting to communicate interactively and simultaneously
with each other.

 

3.6 The quorum for a meeting of the A-WOLMC will be one representative of each
Party, or his/her alternate, present in person or by tele-conference,
video-conference or other technology mentioned above.

 

3.7 The Parties will ensure that the A-WOLMC meets bi-annually at venues to be
agreed, and in default of agreement at LSTM, and at any other time as reasonably
requested by either of the Parties.

 

3.8 Meetings of the A-WOLMC will be convened with at least twenty-one (21) days’
written notice in advance. That notice must include an agenda. Minutes of the
meetings of the A-WOLMC will be prepared by the Project Manager and sent to each
Party within 14 days after each meeting.

 

3.9 At six monthly intervals and/or such times as the Senior Executive Officer
reasonable requests, the Parties will provide the Project Manager with a report
summarising the work undertaken on the Project, the progress of the Project and
the Results achieved since the previous report submitted on such matters. The
Project Manager shall ensure that a copy of each report is circulated promptly
to each Party and the latest report is circulated to each member of the A-WOLMC
with the written notice for the relevant meeting.

 

3.10 At any major project reviews the Parties may submit proposals for
consideration by LSTM on alternative strategies and approaches for meeting the
Project objectives. Such proposals will be reviewed by the A-WOLMC.

 

Page 44



--------------------------------------------------------------------------------

4. Management Committee Terms of Office

A Management Committee member’s term of office automatically terminates if
he/she is:

 

  •  

incapable whether mentally or physically of managing his or her own affairs

 

  •  

is absent from more than two consecutive Management Committee Meetings

 

  •  

resigns by written notice to the A-WOL Consortium

 

  •  

is removed by resolution passed by at least three out of the remaining five of
the Management Committee members present and voting at a bi-annual meeting,
after the meeting has invited the views of the Management Committee member
concerned and considered the matter in light of such views. A Management
Committee member cannot vote for him/herself.

 

5. Dispute Resolution Procedure

In the event of any dispute between the Parties arising in connection with the
Project, the Parties shall use their best endeavors to promptly and amicably
resolve such dispute in good faith. However if they are unable to do so through
informal discussion and negotiation and the A-WOLMC, both Parties agree that
such dispute shall be submitted to the Senior Executive Officer who will have
the power of veto.

 

Page 45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF duly authorised representatives of the parties have signed
this Deed on the date first written above

 

Signed for and on behalf of

   )

Liverpool School of Tropical Medicine

   )

Signature /s/ Janet Hemingway                                    

   Signature

Name Janet Hemingway

   Name

Title: Director

   Title: Director/ Company Secretary

Date April 3, 2008

   Date

 

Signed for and on behalf of

   )

Institute for Medical Microbiology,

   )

Immunology and Parasitology, University Clinic, Bonn

   )

Signature /s/ Prof. Dr. Med. A. Hörauf                        

   Signature

Name Prof. Dr. Med. A. Hörauf

   Name

Title:

   Title:

Date 07.02.2008

   Date

 

Signed for and on behalf of

   )

Universitaetsklinikum Bonn

   )

Signature /s/ Thomas Koehler                                    

   Signature /s/ Melanie Ottawa

Name Thomas Koehler

   Name Melanie Ottawa

Title:

   Title:

Date 01.02.2008

   Date 01.02.2008

 

Signed for and on behalf of

   )

The Tropical Parasitic Diseases Unit,

   )

Northwick Park Institute for Medical Research

   )

Signature /s/ Dr. Simon Townson                                

   Signature

Name Dr. Simon Townson

   Name

Title: Director TPDU

   Title:

Date March 12, 2008

   Date

 

Page 46



--------------------------------------------------------------------------------

Signed for and on behalf of                                  )

TRS LABS                                                              )

 

Signature /s/ John W. McCall                              

   Signature

Name John W. McCall

   Name

Title: President

   Title:

Date March 14, 2008

   Date

Signed for and on behalf of                                   )

New England Biolabs                                               )

 

Signature /s/ Gregory D. Williams                        

   Signature

Name Gregory D. Williams

   Name

Title: General Counsel

   Title:

Date March 12, 2008

   Date

 

Page 47



--------------------------------------------------------------------------------

APPENDIX 1: Executive Summary of the proposal document submitted by LSTM to The
Foundation in respect of the Project

[Omitted]

 

Page 48